DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are below due to amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadot (US 2015/0211112 A1, hereafter Cadot) or Kim (US 2016/0122868 A1, hereafter Kim) in view of Kirlin et al. (US 6126996, hereafter Kirlin) and in further view of Sato et al. (US 2014/0141165 A1)
Cadot teaches a vapor phase Mo or W precursor that may include claimed oxidation state (III) that forms a monolayer or less (inherent in ALD methods) in paras 0030-0035, purging the chamber, contacting the monolayer with a chalcogen precursor, purging the chamber, and optionally repeating to form a Mo or W film of the desired thickness with other claimed features from claims 2-5 (paras 0047-0060).  Cadot further teaches the chalcogenide precursor is of those claimed in paras 0094-0098 and the claims.
 Kim teaches a vapor phase Mo or W precursor with the claimed oxidation state that forms a monolayer or less (inherent in ALD methods), purging the chamber, contacting the monolayer with a chalcogen precursor, purging the chamber, and optionally repeating to form a Mo or W film of the 
 Cadot or Kim do not explicitly teach beta-diketonate ligands.  Kirlin teaches beta-diketonate ligands with a (III) oxidation state for Mo or W (abstract, cols 3-4 et seq and Tables, also show more than one ligand) as suitable for vapor phase deposition processes of chalcogenide films.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cadot or Kim to include bidentate or beta-diketonate ligands as taught by Kirlin as Kirlin teaches the art recognized suitability and utility of such.  The coordination complexes of Kirlin in particular are superior as the compound is resistant to degradation via ligand exchange reactions which adversely affect its chemical identity (col 11 lines 35-40).  One of ordinary skill in the art would particularly recognize the utility for ALD in this statement as the vapor reaction takes place sequentially rather than simultaneously.  They also have good shelf life and are substantially stable in col. 18 lines 27-41.  Further, Sato et al. teaches that similar compounds (acac/metal compounds) are used interchangeably without issue between CVD and ALD throughout its document, showing a reasonable expectation for success.

Claims 1-4, 6-11, 13-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadot (US 2015/0211112 A1, hereafter Cadot) or Kim (US 2016/0122868 A1, hereafter Kim) in view of the admitted prior art of the instant specification.
Cadot teaches a vapor phase Mo or W precursor that may include claimed oxidation state (III) that forms a monolayer or less (inherent in ALD methods) in paras 0030-0035, purging the chamber, contacting the monolayer with a chalcogen precursor, purging the chamber, and optionally repeating to form a Mo or W film of the desired thickness with other claimed features from claims 2-5 (paras 0047-
 Kim teaches a vapor phase Mo or W precursor with the claimed oxidation state that forms a monolayer or less (inherent in ALD methods), purging the chamber, contacting the monolayer with a chalcogen precursor, purging the chamber, and optionally repeating to form a Mo or W film of the desired thickness with other features from claims 2-5 (paras 0008-0022, 0043-0057).  Kim further teaches that the chalcogenide precursor is of those claimed in para 0055, for example.
 Cadot or Kim do not explicitly teach beta-diketonate ligands.  The instant specification in paragraph 0006 discloses “[0006] Molybdenum(III) beta-diketonates have been utilized to deposit Mo containing thin films using chemical vapor deposition (CVD) processes, but have not been extensively investigated for use in ALD type processes. (Emphasis added)”
This paragraph would indicate that one of ordinary skill in the art that Mo (III) beta- diketonate compounds as claimed would be known to be operable in ALD processes, as they have been studied, just not extensively.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cadot or Kim with the precursors admitted to be prior art in the instant specification as the instant specification shows the art recognized suitability and utility of such.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715